UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4020


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROLAND LEE MORRISON, a/k/a Rashad El-Mumin Muhammad,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Arenda Wright Allen, District
Judge. (2:10-cr-00195-AWA-TEM-1)


Submitted:   July 20, 2012                 Decided:   August 6, 2012


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Walter B.
Dalton, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Norfolk, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Joseph L. Kosky, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                  Roland    Lee      Morrison         appeals     his     convictions         for

fraudulent assertion of diplomatic immunity, in violation of 18

U.S.C.       §     915    (2006).          On    appeal,       Morrison      challenges       the

sufficiency of the evidence used to convict him.                             We affirm.

                  We review de novo the denial of a motion for judgment

of acquittal pursuant to Fed. R. Crim. P. 29.                             United States v.

Chong Lam, 677 F.3d 190, 198 (4th Cir. 2012).                             We are required

to “sustain a guilty verdict that, viewing the evidence in the

light       most     favorable       to     the       prosecution,      is    supported       by

substantial evidence.”                United States v. Osborne, 514 F.3d 377,

385        (4th    Cir.     2008)      (internal           quotation      marks      omitted).

“‘[S]ubstantial evidence is evidence that a reasonable finder of

fact       could    accept      as    adequate        and    sufficient       to    support     a

conclusion          of     a    defendant’s            guilt     beyond       a     reasonable

doubt.’”          Chong Lam, 677 F.3d at 198 (quoting United States v.

Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc)).                                  “[W]e do

not review the credibility of the witnesses and assume that the

[factfinder]         resolved        all    contradictions        in    the       testimony    in

favor of the government.”                       United States v. Foster, 507 F.3d

233,       245     (4th    Cir.      2007).           A     defendant     challenging         the

sufficiency of the evidence “bears a heavy burden,” as reversal

of     a    conviction         is    limited      to      “the   rare     case      where     the

prosecution’s failure is clear.”                          United States v. Ashley, 606

                                                  2
F.3d       135,    138    (4th     Cir.     2010)       (internal        quotation         marks

omitted).

                 The   United     States    Code       prohibits         a    person,      “with

intent      to    defraud      within     the       United    States,        [from]      falsely

assum[ing] or pretend[ing] to be a diplomatic, consular or other

official of a foreign government duly accredited as such to the

United      States       and    act[ing]    as       such,    or    in       such   pretended

character, demand[ing] or obtain[ing] or attempt[ing] to obtain

any money, paper, document, or other thing of value.”                               18 U.S.C.

§ 915.      “Attempting to secure immunity from possible prosecution

is     a     ‘thing       of     value’      within          the     meaning         of     this

statute.”          United States v. Shaabu-El, 275 F. App’x 205, 207

(4th       Cir.    2008)       (argued     but       unpublished)            (citing      United

States v. Callaway, 446 F.2d 753, 754-55 (3d Cir. 1971)).

                 Morrison first argues that, because no Moorish state

exists, the Government failed to establish that he “pretended to

be   a     diplomatic,         consular,    or       other    official        of    a   foreign

government         duly    accredited      as       such     to    the   United         States.”

(Appellant’s Br. at 11).                  Because Morrison did not raise this

specific issue in his Rule 29 motion, the argument is waived on

appeal.       Chong Lam, 677 F.3d at 200 (“When a defendant raises




                                                3
specific        grounds     in     a    Rule       29    motion,     grounds         that    are   not

specifically raised are waived on appeal.”). *

                Next, Morrison argues that he lacked the intent to

defraud because no reasonable officer would have considered his

Moorish        National      Road      Traveler          card   a    legitimate         diplomatic

card.        However, it is Morrison’s state of mind, not that of the

arresting officers, that is relevant to his guilt or innocence.

When        viewed    in   light       of    the    evidence        as    a    whole,       including

Morrison’s           dialogue    with        the        officers    and       the    testimony      of

Morrison’s family members regarding his “diplomatic” card, we

conclude that the Government presented sufficient evidence to

establish        that      Morrison         intended       to   defraud        the    officers      by

presenting the card as diplomatic identification.

                Finally, Morrison argues that the Government failed to

establish that he attempted to obtain a “thing of value” by

presenting           the    Moorish         National        card     in       response       to    the

officers’ request for identification.                           Viewing the evidence as a

whole in the light most favorable to the Government, we conclude

that substantial evidence supported the court’s conclusion that

Morrison provided the card in an attempt to use it “as a shield

        *
       In any event, were we to review this issue on its merits
for plain error, we would conclude without difficulty that
Morrison could not meet the requisite showing.       See United
States v. Olano, 507 U.S. 725, 732 (1993) (standard of review);
Shaabu-El, 275 F. App’x at 207-08.



                                                    4
against   the   law,”    Callaway,   446    F.2d   at   754,   and   therefore

attempted to obtain a “thing of value” through its use.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument    because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                     5